Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 2/4/2021
Claims 1-18 have been submitted for examination
Claims  1, 2 and 4-11 and 13-18 have been rejected
Claims 3 and 12 are objected to
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington et al. US publication no. 2006/0116873 (Hereinafter Hetherington) and further in view of Zhang et al. US publication no. 2019/0097653 (Hereinafter Zhang).
2.	In regard to claim 1, Hetherington /Zhang teaches:
A memory system comprising: 
a non-volatile memory; and (Figure 4, ref. (402) in Zhang)
a memory controller configured to: 
read a received word from the non-volatile memory, estimate noise based on a plurality of different models for estimating the noise in the received word to provide a plurality of noise estimation values, 
(Figures 9/10 and Figure 11, step (1106) and sections [0054] & [0058] in Hetherington)
select one noise estimation value from the plurality of noise estimation values, 
(Figure 11, step (1106) & (1110) & (1114) & (1116) and sections [0054] & [0058] in Hetherington)
update the received word using a value obtained by subtracting the selected noise estimation value from the read received word, and 
(Figure 10, steps (1008) & (1010) & (1012) and sections [0054] & [0058] in Hetherington)
decode the updated received word using a belief-propagation method.
(figure 8, step (802) in Zhang)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Zhang  with Hetherington  that comprises plurality of signal noise estimation.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for a system that detects and dampens repetitive transient noises.
3.	In regard to claim 2, Zhang / Hetherington teach:
The memory system according to claim 1, wherein the memory controller is configured to: 
decode the read received word using the belief-propagation method, 
(Figure 8, Step (802) in Zhang)
obtain the plurality of noise estimation values when using the plurality of models when decoding by the belief-propagation method fails, select one noise estimation value from the plurality of noise estimation values, 24 4829-5624-1629.1Atty. Dkt. No. 114124-0438 
(Figure 11, steps (1114) & (1116) in Hetherington)
update the received word by using a value based on subtracting the selected noise estimation value from the read received word, and 
(Figure 11, steps (1114) & (1116) in Hetherington)
decode the updated received word using a belief-propagation method.
(Figure 8, Step (805) in Zhang)
4.		In regard to claim 4, Hetherington teaches:
The memory system according to claim 1, wherein the memory controller is configured to select one noise estimation value among the plurality of noise estimation values, the selection being based on distance between a value obtained by subtracting the noise estimation value from the read received word and a most likely decoding word being less than the other noise estimation values.
(Figure 11, step (1106) & (1110) & (1114) & (1116) and sections [0054] & [0058] in Hetherington)
5.		In regard to claim 5, Hetherington teaches:
The memory system according to claim 1, wherein the memory controller is configured to select one noise estimation value that is smaller than the other noise estimation values among the plurality of noise estimation values.
(Figure 11, step (1106) & (1110) & (1114) & (1116) and sections [0054] & [0058] in Hetherington)
6.	In regard to claim 6, Hetherington teaches:
The memory system according to claim 1, wherein each of the plurality of models is a convolutional neural network (CNN).
(Section [0027] in Hetherington)
7.	In regard to claim 7, Hetherington teaches:
The memory system according to claim 1, wherein each of the plurality of models is learned based on different pieces of attribute information indicating attributes of the non-volatile memory.
(Figure 11, step (1106) & (1110) & (1114) & (1116) and sections [0054] & [0058] in Hetherington)
8.		In regard to claim 8, Zhang teaches:
The memory system according to claim 7, wherein the attribute information includes at least one 26 4829-5624-1629.1Atty. Dkt. No. 114124-0438 of the number of word lines, the number of blocks, or the number of pages of the non-volatile memory.
(Figure 4 and section [0059] in Zhang)
9.		In regard to claim 9, Chang teaches:
The memory system according to claim 1, wherein each of the plurality of models is learned based on a decoding result when a hard error is generated.
(figure 8, step (802) in Zhang)
10.		Claims 10, 11 and 13-18 are rejected for the same reasons as per claims 1, 2 and 4-9.
Allowable Subject Matter
11.		Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if 	rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.
12		Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable 
if rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        




/